Citation Nr: 0636458	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  03-12 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
June 1982 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The veteran's claim was remanded by the Board in July 2005 
for further evidentiary development.  All actions required by 
the remand have been accomplished.


FINDING OF FACT

The veteran was evaluated for complaints of back pain during 
and shortly after service and scoliosis was noted upon X-ray; 
however, the most recent post-service VA clinical and X-ray 
examinations were negative for a current diagnosis of a back 
disability.


CONCLUSION OF LAW

Service connection for a claimed chronic back disability is 
not warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a March 2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  The Board also finds that 
the veteran was fully notified of the need to give VA any 
evidence pertaining to his claim.  The VA letter advised the 
veteran to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was accomplished in this case.  Significantly, the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim.  This is in full compliance with VA's duty to assist 
the veteran as amended by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  After failing to appear for two VA examinations, 
the veteran was provided a third opportunity.  A 
comprehensive VA examination to evaluate the disability at 
issue was conducted to the extent possible; the medical 
evidence dated in recent years rules out a diagnosis of a 
current back disability.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that he currently experiences a 
disabling back condition as a result of an in-service fall 
from a truck.  The service medical history contains several 
isolated incidents of treatment for back-related problems.  
Specifically, in April 1984, the veteran complained of low 
back pain resultant from a fall off a truck.  Subsequent to 
this, in August 1984, the veteran was seen by U.S. Army 
medical personnel during an orthopedic clinical visit where 
scoliosis and kyphosis were assessed, as well as tenderness 
in the thoracic spine.  Accompanying this assessment were 
radiographic reports which confirmed the diagnosis of mild 
scoliosis of the mid-thoracic spine convexed to the right.  

After service, the earliest indication of back pain comes 
from a December 1984 VA examination, where the veteran 
complained of upper back "problems."  More recently, an 
April 2003 VA physical therapy report noted that the veteran 
had complaints of back pain resultant from an in-service 
event.  Objectively, the physical therapist did note 
tenderness to palpitation and pain throughout the back.

After failing to appear for two VA examinations, the veteran 
was provided a third opportunity.  Specifically, in its July 
2005 remand, the Board found that the complaints of back pain 
in and after service to be sufficient enough to warrant 
anther attempt to obtain a medical evaluation of the 
veteran's spine.  The medical examiner was to provide an 
opinion on the existence of a current back disability and, if 
a disability was indeed present, on the etiology of such a 
disorder.

Unfortunately, the veteran's psychiatric condition made it 
impossible for the spine examination to be completed.  The 
examiner did review the claims file and noted the August 1984 
in-service treatment for a thoracic spine contusion, but 
stated that an August 2004 orthopedic clinical report listed 
normal findings confirmed by X-ray.  Separate from the 
veteran's alleged back condition, the examiner noted that the 
veteran had chronic neck pain of an undetermined etiology.  
The examiner did not report a diagnosis of a current back 
condition and stated that he was unable to complete the 
examination due to the veteran's psychiatric condition.  

In summary, the veteran was evaluated for complaints of back 
pain during and shortly after service and scoliosis was noted 
upon X-ray during that time.  However, the most recent post-
service VA clinical and X-ray examinations were negative for 
a current diagnosis of a back disability.  That is, the most 
objective medical and X-ray evidence shows findings to be 
within normal limits, with the veteran's subjective reports 
of pain being the only indication of abnormality.

With respect to the subjective complaints of pain, while the 
veteran is competent to report on its existence, "pain 
alone" is not a disorder for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  In light of this, the medical evidence of record 
does not support a finding of a current back disability, and 
as such, service connection cannot be granted.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

In fact, the only evidence suggesting that the veteran does 
have a current back condition comes from his own lay 
statements.  The veteran, however, has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to medical diagnosis.  
Accordingly, this lay evidence does not constitute medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu, 
supra.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a back condition and this 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); see also, e.g., .
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Entitlement to service connection for a chronic back 
disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


